     Case 2:19-bk-24804-VZ        Doc 785 Filed 05/21/20 Entered 05/21/20 16:22:32                  Desc
                                    Main Document Page 1 of 3



1
2
                                                                        FILED & ENTERED
3
4                                                                              MAY 21 2020
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY carranza DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10
11
12
     In re:                                         Case No.: 2:19-bk-24804-VZ
13
     Yueting Jia                                    CHAPTER 11
14
15                                                  ORDER AFTER PLAN CONFIRMATION
                                                    HEARING
16
17                                  Debtor(s).      Date: May 21, 2020
18                                                  Time: 9:30 a.m.
                                                    Ctrm: 1368, Roybal Federal Building
19                                                        255 E. Temple Street
                                                          Los Angeles, CA 90012
20
21
22
23
24
25            On May 21, 2020, a hearing was held on a motion for order confirming 3rd Amended Plan
26   of reorganization (“Motion”, docket entry #657, and “3rd Amended Plan, or Plan”, docket entry
27   #464) filed by Yueting Jia (“Debtor”). Appearances are noted on the record.
28




                                                   -1-
     Case 2:19-bk-24804-VZ        Doc 785 Filed 05/21/20 Entered 05/21/20 16:22:32                Desc
                                    Main Document Page 2 of 3



1          Concurrent with the entry of this order, the court also entered its FINDINGS OF FACT
2    AND CONCLUSIONS OF LAW REGARDING MOTION TO CONFIRM DEBTOR’S 3rd
3    AMENDED PLAN OF REORGANIZATION (“Findings and Conclusions”, docket entry #781).
4          Based on the Findings and Conclusions,
5          IT IS ORDERED:
6       (1) The Debtor is the prevailing party on the Motion.
7       (2) The Debtor must lodge a proposed order that is based on the Findings and Conclusions.
8       (3) In addition to including references to Plan Modifications and other relevant provisions,
9          the proposed order must indicate that:
10         (a) The court grants the Motion;
11         (b) The court grants the request to approve the settlement with Wei Gan;
12         (c) The Effective Date will be specified after Plan Articles 10.1 and 10.2 are satisfied;
13             and, the Debtor must provide notice after the Effective Date is determined;
14         (d) The Debtor’s discharge is dependent on the procedure and criteria set forth in the
15             Findings and Conclusions at page 4, paragraph II.E.1).e), which modifies the criteria
16             set forth in the court’s tentative ruling;
17         (e) A post-confirmation status conference is set for October 29, 2020 at 9:30 a.m.; and
18         (f) The status report required under LBR 3020-1(b) must be filed and served no later
19             than October 1, 2020.
20      (4) The Debtor must file and serve a notice of lodgment of proposed order granting the
21         Motion and confirming the Plan, and the notice of lodgment must indicate that:
22         a) Pursuant to LBR 9021-1(b)(3)(B), the proposed order will be held by the court for 7
23             days;
24         b) The criteria for the Debtor to obtain a discharge are modified from the criteria set
25             forth in the court’s tentative ruling;
26         c) The proposed order contains references to Plan Modifications referred to in the
27             relevant filing (docket entry #780) and in the Findings and Conclusions;
28




                                                        -2-
     Case 2:19-bk-24804-VZ      Doc 785 Filed 05/21/20 Entered 05/21/20 16:22:32                Desc
                                  Main Document Page 3 of 3



1          d) The deadline for a party to file any objection to the Plan Modifications is 4:00 p.m.
2             P.S.T on the 7th day after filing of the notice of lodgment. There is no requirement to
3             lodge an alternate proposed order; and
4          e) Proof of service of any objection must indicate service on counsel for the Debtor,
5             counsel for the Official Committee of Unsecured Creditors, the U.S. trustee, and a
6             judge’s copy.
7                                                 ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
         Date: May 21, 2020
26
27
28




                                                   -3-
